Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner is changed to Examiner Dennis Sullivan.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Status of Claims
	Claims 1, 8, 9, 14, 16, 22, 25, 26, 27, and 30 are currently pending and presented for examination on the merits. 
	Claim 22 is amended.
	Claims 2-7, 10-13, 15, 17-21, 23-24, and 31-44 are canceled. 
Objection Withdrawn
	The objection to claim 22 is withdrawn in view of amendment of EGFR to HER1. 
Rejections Withdrawn
	The rejection under 35 U.S.C. 103 is withdrawn because Applicant’s arguments are persuasive. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 9, 14, 16, 22, 25, 26, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Elis et al (WO 2013084147 A2, IDS 05/19/2017 A41), and further in view of Banerjee et al (New Strategies in the Treatment of Ovarian Cancer: Current Clinical Perspectives and Future Potential, American Association for Cancer Research, 2013, pgs. 961-968).
With regard to claim 1, Elis et al teaches the use of HER3 antibodies to treat or prevent cancers [Line 9, pg. 106]. Elis et al further teaches the HER3 antibodies can be administered for ovarian cancer [Line 10, pg. 106]. Elis et al further teaches that determining the appropriate dose is made by the clinician and the regimen maximizes the amount of therapeutic delivered to the patient consistent with an acceptable level of side effects [Line 31, pg. 110, Line 11, pg. 111].  Elis et al further teaches a HER3 antibody with SEQ ID NO: 493 [Table 1, pg. 40]. A comparison of instant SEQ ID NOs: 128-130 and SEQ ID NO: 493 of Elis et al is shown below. Elis et al further teaches a HER3 antibody with SEQ ID NO: 494 [Table 1, pg. 40]. A comparison of instant SEQ ID NOs: 131-133 and SEQ ID NO: 494 of Elis et al is shown below. 
Instant claim SEQ ID NO: 128-130 and Elis et al SEQ ID NO: 493.
  Query Match             84.6%;  Score 135.4;  DB 20;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYAMS--------------AINSQGKSTYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYAMSXXXXXXXXXXXXXXAINSQGKSTYYADSVKGXXXXXXXXXXXXXXXXXXXXXXXX 90

Qy         23 --------WGDEGFDI 30
                      ||||||||
Db         91 XXXXXXXXWGDEGFDI 106

Instant claim SEQ ID NO: 131-133 and Elis et al SEQ ID NO: 494.
  Query Match             81.8%;  Score 111.3;  DB 20;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQGISNWLA---------------GASSLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQGISNWLAXXXXXXXXXXXXXXXGASSLQSXXXXXXXXXXXXXXXXXXXXXXXXXXX 83

Qy         19 -----QQYSSFPTT 27
                   |||||||||
Db         84 XXXXXQQYSSFPTT 97

Elis et al does not specifically teach treating Grade 1 serous ovarian cancer or Grade 2 serous ovarian cancer. However, these deficiencies are made up in the teachings of Banerjee et al. 
With regard to claim 1, Banerjee et al teaches that low grade serous ovarian cancer shows activation of the MAPK pathway [Ras/Raf/MEK/ERK Pathway, pg. 964]. Banerjee et al further teaches that HER3 forms a heterodimer with HER2 and stimulates cell survival pathways through activation of the MAPK pathway [Erbb Family, pg. 965]. Banerjee et al further teaches that inhibiting HER3 may be a more promising target for patients, than HER2 inhibition [Erbb Family, pg. 965]. Banerjee et al further teaches the use of HER3 antibody  that significantly inhibited tumor growth [Erbb Family, pg. 965]
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Banerjee et al that low grade serous ovarian cancer shows activation of the MAPK pathway. Further, Banerjee et al further shows that inhibition of HER3 would prevent the heterodimer formation of HER2/HER3 and inhibit this pathway and cell proliferation. Further, to combine this method with the HER3 antibody of Elis et al. 
With regard to claim 8, Elis et al further teaches additionally administering the HER1 inhibitors matuzumab, cetuximab, panitumumab, or nimotuzumab [Antibody Combinations, pg. 89]. 
With regard to claim 9, Elis et al further teaches administering the additional therapeutics cetuximab [Antibody Combinations, pg. 89]. Elis et al further teaches the use of trastuzumab and cetuximab [Antibody Combinations, pg. 89]. 
With regard to claim 14, Elis et al further teaches a method of treating cancer [Line 9, pg. 106]. Elis et al further teaches treating ovarian cancer [Line 10, pg. 106]. Elis et al further teaches administering an antibody that binds specifically to HER3 with SEQ ID NO: 141. A comparison of instant SEQ ID NO: 141 and SEQ ID NO: 141 of Elis et al is shown below. Elis et al further teaches an antibody that binds specifically to HER3 with SEQ ID NO: 104. A comparison of instant SEQ ID NO: 140 and SEQ ID NO: 104 of Elis et al is shown below.
Elis et al further teaches that determining the appropriate dose is made by the clinician and the regimen maximizes the amount of therapeutic delivered to the patient consistent with an acceptable level of side effects [Line 31, pg. 110, Line 11, pg. 111]. 
Instant claim SEQ ID NO: 141 and Elis et al SEQ ID NO: 141.
	  Query Match             100.0%;  Score 614;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAINSQGKSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAINSQGKSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARWGDEGFDIWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARWGDEGFDIWGQGTLVTVSS 117

Instant claim SEQ ID NO: 140 and Elis et al SEQ ID NO: 104.
  Query Match             100.0%;  Score 556;  DB 20;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQGISNWLAWYQQKPGKAPKLLIYGASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQGISNWLAWYQQKPGKAPKLLIYGASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSSFPTTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSSFPTTFGQGTKVEIK 107

Elis et al does not specifically teach treating Grade 1 serous ovarian cancer or Grade 2 serous ovarian cancer. However, these deficiencies are made up in the teachings of Banerjee et al.
With regard to claim 14, Banerjee et al teaches that low grade serous ovarian cancer shows activation of the MAPK pathway [Ras/Raf/MEK/ERK Pathway, pg. 964]. Banerjee et al further teaches that HER3 forms a heterodimer with HER2 and stimulates cell survival pathways through activation of the MAPK and AKT pathways [Erbb Family, pg. 965]. Banerjee et al further teaches that inhibiting HER3 may be a more promising target for patients, than HER2 inhibition [Erbb Family, pg. 965]. Banerjee et al further teaches the use of HER3 antibody  that significantly inhibited tumor growth [Erbb Family, pg. 965]
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Banerjee et al that low grade serous ovarian cancer shows activation of the MAPK pathway. Further, Banerjee et al further shows that inhibition of HER3 would prevent the heterodimer formation of HER2/HER3 and inhibit this pathway and cell proliferation. Further, to combine this method with the HER3 antibody of Elis et al. 
With regard to claim 16, Elis et al further teaches administering the additional therapeutics cetuximab [Antibody Combinations, pg. 89]. Elis et al further teaches the use of trastuzumab and cetuximab [Antibody Combinations, pg. 89].
With regard to claim 22, Elis et al further teaches additionally administering the HER1 inhibitors matuzumab, cetuximab, panitumumab, or nimotuzumab [Antibody Combinations, pg. 89].
With regard to claim 25, Elis et al further teaches the use of HER3 antibodies to treat or prevent cancers [Line 9, pg. 106]. Elis et al further teaches the HER3 antibodies can be administered for ovarian cancer [Line 10, pg. 106]. Elis et al further teaches an antibody that binds specifically to amino acid residues within Domain 2 and Domain 4 of the HER3 receptor and stabilizes the HER3 receptor in an inactive or closed conformation [Line 14, pg. 139].  Elis et al further teaches a HER3 antibody with SEQ ID NO: 493 [Table 1, pg. 40]. A comparison of instant SEQ ID NOs: 128-130 and SEQ ID NO: 493 of Elis et al is shown below. Elis et al further teaches a HER3 antibody with SEQ ID NO: 494 [Table 1, pg. 40]. A comparison of instant SEQ ID NOs: 131-133 and SEQ ID NO: 494 of Elis et al is shown below. 
Instant claim SEQ ID NO: 128-130 and Elis et al SEQ ID NO: 493.
  Query Match             84.6%;  Score 135.4;  DB 20;  Length 117;
  Best Local Similarity   39.5%;  
  Matches   30;  Conservative    0;  Mismatches    0;  Indels   46;  Gaps    2;

Qy          1 SYAMS--------------AINSQGKSTYYADSVKG------------------------ 22
              |||||              |||||||||||||||||                        
Db         31 SYAMSXXXXXXXXXXXXXXAINSQGKSTYYADSVKGXXXXXXXXXXXXXXXXXXXXXXXX 90

Qy         23 --------WGDEGFDI 30
                      ||||||||
Db         91 XXXXXXXXWGDEGFDI 106

Instant claim SEQ ID NO: 131-133 and Elis et al SEQ ID NO: 494.
  Query Match             81.8%;  Score 111.3;  DB 20;  Length 107;
  Best Local Similarity   36.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   47;  Gaps    2;

Qy          1 RASQGISNWLA---------------GASSLQS--------------------------- 18
              |||||||||||               |||||||                           
Db         24 RASQGISNWLAXXXXXXXXXXXXXXXGASSLQSXXXXXXXXXXXXXXXXXXXXXXXXXXX 83

Qy         19 -----QQYSSFPTT 27
                   |||||||||
Db         84 XXXXXQQYSSFPTT 97

Elis et al further teaches administering an antibody that binds specifically to HER3 with SEQ ID NO: 141. A comparison of instant SEQ ID NO: 141 and SEQ ID NO: 141 of Elis et al is shown below. Elis et al further teaches an antibody that binds specifically to HER3 with SEQ ID NO: 104. A comparison of instant SEQ ID NO: 140 and SEQ ID NO: 104 of Elis et al is shown below.
Instant claim SEQ ID NO: 141 and Elis et al SEQ ID NO: 141.
	  Query Match             100.0%;  Score 614;  DB 20;  Length 117;
  Best Local Similarity   100.0%;  
  Matches  117;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAINSQGKSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLLESGGGLVQPGGSLRLSCAASGFTFSSYAMSWVRQAPGKGLEWVSAINSQGKSTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARWGDEGFDIWGQGTLVTVSS 117
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCARWGDEGFDIWGQGTLVTVSS 117

Instant claim SEQ ID NO: 140 and Elis et al SEQ ID NO: 104.
  Query Match             100.0%;  Score 556;  DB 20;  Length 107;
  Best Local Similarity   100.0%;  
  Matches  107;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQGISNWLAWYQQKPGKAPKLLIYGASSLQSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQGISNWLAWYQQKPGKAPKLLIYGASSLQSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSSFPTTFGQGTKVEIK 107
              |||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYSSFPTTFGQGTKVEIK 107

Elis et al does not specifically teach treating Grade 1 serous ovarian cancer or Grade 2 serous ovarian cancer. However, these deficiencies are made up in the teachings of Banerjee et al.
With regard to claim 25, Banerjee et al teaches that low grade serous ovarian cancer shows activation of the MAPK pathway [Ras/Raf/MEK/ERK Pathway, pg. 964]. Banerjee et al further teaches that HER3 forms a heterodimer with HER2 and stimulates cell survival pathways through activation of the MAPK and AKT pathways [Erbb Family, pg. 965].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use the teachings of Banerjee et al that low grade serous ovarian cancer shows activation of the MAPK pathway. Further, Banerjee et al further shows that inhibition of HER3 would prevent the heterodimer formation of HER2/HER3 and inhibit this pathway and cell proliferation. Further, to combine this method with the HER3 antibody of Elis et al. 
With regard to claim 26, Elis et al further teaches the administration of the antibody can be administered subcutaneously and intramuscular [Line 32, pg. 111]. Elis et al further teaches the injection can be intraperitoneal [Line 29, pg. 113]. 
With regard to claim 27, Elis et al further teaches a pharmaceutical composition comprising pharmaceutically acceptable carrier, excipient, or diluent [Line 8, Pg. 4]. 
With regard to claim 30, Elis et al further teaches additionally administering the HER1 inhibitors matuzumab, cetuximab, panitumumab, or nimotuzumab [Antibody Combinations, pg. 89].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS J SULLIVAN/Examiner, Art Unit 1642      

/MARK HALVORSON/Primary Examiner, Art Unit 1642